     Case 2:20-cv-00880-LMA-MBN Document 22 Filed 06/26/20 Page 1 of 13



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


BOOKER W. HOLMES, ET AL.                                               CIVIL ACTION

VERSUS                                                                       No. 20-880

ALBERT L. BOSSIER, JR., ET AL.                                             SECTION I


                                ORDER & REASONS

      Before the Court is a motion1 filed by plaintiffs Linda Holmes, April

Dzeskewicz, Quida Thornton, Mikhail McGill, Michael Watson, and Anthoni O’Niel

(collectively, the “plaintiffs”), each individually and as the surviving beneficiaries of

plaintiff-decedent Booker W. Holmes (“Holmes”), to remand the above-captioned

matter to Louisiana state court. Defendants Huntington Ingalls Incorporated

(“Huntington Ingalls”) and Albert J. Bossier, Jr. (“Bossier”), an executive of

Huntington Ingalls (collectively, the “defendants”), oppose the motion. 2 For the

following reasons, the motion is denied.

                                           I.

       This case arises from Holmes’s alleged exposure to asbestos in the 1970s while

he was employed by Huntington Ingalls as a welder at the Avondale shipyard in New




1R. Doc. No. 8.
2 R. Doc. No. 15. The other defendants in this action are: Certain Underwriters at
Lloyds, London; Lamorak Insurance Company; Travelers Indemnity Company; CBS
Corporation; Eagle, Inc.; McCarty Corporation; Hopeman Brothers, Inc.;
International Paper Company; Komp Equipment Company, Inc.; Liberty Mutual
Insurance Company; Taylor-Seidenbach, Inc.; J. Melton Garrett; and One Beacon
America Insurance Company.
     Case 2:20-cv-00880-LMA-MBN Document 22 Filed 06/26/20 Page 2 of 13



Orleans, Louisiana. 3 In February 2018, Holmes was diagnosed with malignant

mesothelioma. 4 On August 27, 2018 Holmes initiated suit in the Civil District Court

for the Parish of Orleans, alleging that defendants exposed him to asbestos,

negligently failed to warn him of the hazards of asbestos, and negligently failed to

implement any of the industrial hygiene and engineering safeguards then known to

lessen or eliminate asbestos exposure. 5 Holmes asserts only negligence claims against

Huntington Ingalls and Bossier. 6

      Holmes passed away as a result of mesothelioma on October 7, 2018. 7 On

December 14, 2018, Holmes’s surviving spouse and children filed a supplemental and

amending petition, bringing survival and wrongful death claims and naming

themselves as plaintiffs. 8

      On February 21, 2019, Holmes’s former co-worker, Leon Wallis (“Wallis”), was

deposed. 9 Wallis’s employment records, introduced as an exhibit at his deposition,

purportedly show that he worked aboard numerous vessels being constructed for the




3 R. Doc. No. 20-1, at 3 ¶ 3, 4 ¶ 12.
4 Id. at 3 ¶ 3.
5 Id. at 9–11 ¶¶ 28–31.
6 Holmes asserts that those defendants who were the manufacturers, sellers,

contractors, and/or suppliers of asbestos products “are liable to Petitioner in strict
liability for things in their guard, possession, custody or control, pursuant to article
2317 of the Louisiana Civil Code that have caused harm to Petitioner.” Id. at 2–3 ¶¶
8–16, 8–9 ¶¶ 24–27.
7 R. Doc. No. 8-5.
8 R. Doc. No. 8-8.
9 R. Doc. No. 8-10.



                                           2
     Case 2:20-cv-00880-LMA-MBN Document 22 Filed 06/26/20 Page 3 of 13



U.S. Navy at the Avondale shipyard. 10 Counsel for defendants were present at this

deposition and received the deposition transcript on March 13, 2019. 11

       Employment records of another one of Holmes’s former co-workers, Edward

Cyprian (“Cyprian”), were circulated to all counsel and introduced as an exhibit at

Cyprian’s deposition on September 17, 2019. 12 Cyprian’s employment records also

purportedly show that he, along with Holmes, worked aboard numerous vessels being

constructed for the U.S. Navy at the Avondale shipyard. 13 Counsel for defendants

were present at this deposition and received the deposition transcript on October 1,

2019. 14

       On March 13, 2020, defendants removed this matter to federal court, pursuant

to the Federal Officer Removal Statute, 28 U.S.C. § 1442. 15 In their notice of removal,

defendants stated that removal was timely because the United States Court of

Appeals for the Fifth Circuit issued an en banc decision, Latiolais v. Huntington

Ingalls, Inc., 951 F.3d 286 (5th Cir. 2020), on February 24, 2020 that constituted an

“other paper” pursuant to 28 U.S.C. § 1446(b)(3). 16

                                           II.

       The Federal Officer Removal Statute authorizes removal of a suit by the

“United States or any agency thereof or any officer (or any person acting under that



10 See R. Doc. No. 8-1, at 3; R. Doc. No. 8-10, at 23–33.
11 R. Doc. No. 8-1, at 3; R. Doc. No. 8-10, at 3.
12 R. Doc. No. 8-12, at 1; R. Doc. No. 8-13, at 42–87.
13 See R. Doc. No. 8-1, at 4; R. Doc. No. 8-13, at 42–87.
14 R. Doc. No. 8-1, at 4; R. Doc. No. 8-13, at 3.
15 R. Doc. No. 1, at 1.
16 Id. at 4 ¶ 9.



                                            3
       Case 2:20-cv-00880-LMA-MBN Document 22 Filed 06/26/20 Page 4 of 13



officer) of the United States or any agency thereof, in an official or individual capacity,

for or relating to any act under color of such office. . . .” 28 U.S.C. § 1442(a)(1). To

remove an action under section 1442(a), a defendant must show:

         (1) it has asserted a colorable federal defense, (2) it is a “person” within
         the meaning of the statute, (3) that has acted pursuant to a federal
         officer’s directions, and (4) the charged conduct is connected or
         associated with an act pursuant to a federal officer’s directions.

Latiolais, 951 F.3d at 296 (5th Cir. 2020). The Federal Officer Removal Statute “must

be liberally construed.” Watson v. Phillip Morris Cos., 551 U.S. 142, 147 (2007). This

right to removal “is absolute for conduct performed under color of federal office, and

[the Supreme Court] has insisted that the policy favoring removal ‘should not be

frustrated by a narrow, grudging interpretation of § 1442(a)(1).’” Arizona v.

Manypenny, 451 U.S. 232, 242 (1981) (citing Willingham v. Morgan, 393 U.S. 402,

407 (1969)).

                                             III.

         Plaintiffs do not dispute that the four requirements of the Federal Officer

Removal Statute set forth in Latiolais are satisfied. 17 Rather, plaintiffs contest the

timeliness of removal. 18 Generally, a defendant has thirty days from service to

remove a matter to federal court. See 28 U.S.C. § 1446(b)(1) (“The notice of removal

of a civil action or proceeding shall be filed within 30 days by the defendant, through

service or otherwise, of a copy of the initial pleading setting forth the claim for relief

upon which such action or proceeding is based. . . .”). The statute creates an exception



17   See R. Doc. Nos. 8-1 & 16.
18   R. Doc. No. 8-1, at 6–10.

                                              4
     Case 2:20-cv-00880-LMA-MBN Document 22 Filed 06/26/20 Page 5 of 13



when a case “by the initial pleading is not removable”; in such a case, “a notice of

removal may be filed within 30 days after receipt by the defendant, through service

or otherwise, of a copy of an amended pleading, motion, order or other paper from

which it may first be ascertained that the case is one which is or has become

removable.” 28 U.S.C. § 1446(b)(3).

       Plaintiffs concede that the case was not initially removable. 19 However, they

argue that it became removable pursuant to the Federal Officer Removal Statute on

March 13, 2019, when defendants received Wallis’s deposition transcript. 20 Plaintiffs

assert that the transcript is an “other paper” that made the case removable, because

it indicated that Holmes may have been exposed to asbestos while constructing

federal vessels. 21 At the very latest, plaintiffs contend, Cyprian’s deposition

transcript, which defendants received on October 1, 2019, confirmed that Holmes’s

claims involved the construction of ships pursuant to contracts with the U.S. Navy. 22

Therefore, plaintiffs reason, defendants’ removal of the petition on March 13, 2020—

well after the thirty-day window triggered by receipt of either Wallis’s or Cyprian’s

deposition transcript—was clearly untimely. 23

       Defendants argue that the deposition transcripts of Wallis and Cyprian were

not “other papers” and thus did not trigger the thirty-day removal window, because

the transcripts did not demonstrate that the case was one that defendants could



19 R. Doc. No. 8-1, at 7.
20 Id.
21 Id. at 7–9.
22 Id. at 7.
23 Id. at 10.



                                          5
     Case 2:20-cv-00880-LMA-MBN Document 22 Filed 06/26/20 Page 6 of 13



successfully remove. 24 Defendants assert that the case could not be removed upon

receipt of the transcripts because pre-Latiolais Fifth Circuit jurisprudence held that

asbestos-exposure negligence claims were not removable under the Federal Officer

Removal Statute. 25 Rather, defendants argue that the Fifth Circuit’s en banc decision

in Latiolais is an “order or other paper” that first made the case removable and,

therefore, their removal is clearly timely because it was filed within thirty days of the

Latiolais decision. 26

       The Court will first consider whether defendants’ removal is timely and, next,

whether Latiolais is an “order or other paper” for purposes of section 1446(b)(3).

                         A. Timeliness of Defendants’ Removal

       As previously discussed, 28 U.S.C. § 1442(a)(1) authorizes removal of a lawsuit

by any person acting under a United States agency or officer “for or relating to any

act under color of such office[.]” Prior to Latiolais, the Fifth Circuit held that, in order

to satisfy the “under color of office” requirement, removing defendants must

demonstrate that they “acted pursuant to a federal officer’s directions and that a

causal nexus exists between the defendants’ action under color of federal office and

the plaintiff’s claims.” Latiolais, 951 F.3d at 291 (quoting Winters v. Diamond

Shamrock Chemical Co., 149 F.3d 387, 398 (5th Cir. 1998)) (internal quotation marks

omitted).




24 R. Doc. No. 15, at 18–19.
25 Id. at 18–19.
26 Id. at 19.



                                             6
     Case 2:20-cv-00880-LMA-MBN Document 22 Filed 06/26/20 Page 7 of 13



      Before Latiolais, Fifth Circuit panels applied this “causal connection” test

“even after Congress, in 2011, amended section 1442(a), altering the requirement

that a removable case be ‘for’ any act under color of federal office and permitting

removability of a case ‘for or relating to’ such acts, 28 U.S.C. § 1442(a)

(2012) (emphasis added).” Latiolais, 951 F.3d at 291 (collecting cases). The Fifth

Circuit repeatedly held that, pursuant to the causal connection test, asbestos-related

cases that involved only negligence claims could not be removed under the Federal

Officer Removal Statute. See, e.g., Bartel, 805 F.3d at 172; Bourgeois v. Huntington

Ingalls Inc., No. 20-1002, 2020 WL 2488026, at *3 (E.D. La. May 14, 2020) (Ashe, J.)

(collecting cases). Therefore, prior to Latiolais, Huntington Ingalls and Bossier could

not have successfully removed the case, as plaintiffs assert only negligence claims

against them.

      Plaintiffs’ argument that the deposition transcripts were “other papers” that

made the case removable well before Latiolais is unavailing. 27 Receipt of a deposition



27 None of the cases plaintiffs cite supports this position, as none of them held that,
prior to Latiolais, receipt of deposition transcripts that demonstrated that a plaintiff
was exposed to asbestos while constructing a vessel pursuant to a contract with the
U.S. Navy made the case removable under the Federal Officer Removal Statute. See
R. Doc. No. 8-1, at 9–10 (citing Morgan v. Huntington Ingalls, Inc., 879 F.3d 602, 612
(5th Cir. 2018) (adopting the rule that section 1446(b)(3)’s removal clock “begins
ticking upon receipt of the deposition transcript,” but remanding the case for a
determination of whether the defendants met the substantive requirements of federal
officer removal); Blouin v. Huntington Ingalls Inc., No. 17-2636, 2017 WL 2628103,
at *4–*7 (E.D. La. June 19, 2017) (Zainey, J.) (holding that the defendants timely
removed the case within thirty days of receipt of the deposition transcript but
remanding the case because the defendants failed to satisfy the causal connection
requirement); Uzee v. Huntington Ingalls Inc., No. 18-6856, 2018 WL 4579827, at *2–
*4 (E.D. La. Sept. 25, 2018) (Milazzo, J.) (same); Caballero v. Avondale Indus., Inc.,
No. 19-12356, 2019 WL 6975125, at *3 (E.D. La. Dec. 20, 2019) (Lemelle, J.) (holding

                                           7
     Case 2:20-cv-00880-LMA-MBN Document 22 Filed 06/26/20 Page 8 of 13



transcript is an “other paper” pursuant to section 1446(b)(3) if the transcript

demonstrates in “unequivocally clear and certain” terms that the case has become

removable. Morgan, 879 F.3d at 608–09. As previously discussed, at the time

defendants received the transcripts—pre-Latiolais—it was unequivocally clear and

certain that this case was not removable. See Bourgeois, 2020 WL 2488026, at *3.

Had defendants removed the case at that time, it surely would have been remanded.

                            B. “Order or Other Paper”

      The Court will next consider whether the Latiolais decision constitutes an

“order or other paper” that triggered another thirty-day window for defendants to

remove the case pursuant to section 1446(b)(3). Decisions in unrelated cases are not

“other papers,” and they generally do not constitute “orders” within the meaning of

section 1446(b)(3). 28 Green v. R.J. Reynolds Tobacco Co., 274 F.3d 263, 266–67 (5th




that the defendants timely removed the case within thirty days of receipt of the
deposition transcript but staying the proceedings to await the Fifth Circuit’s decision
in Latiolais); Loupe v. Pennsylvania Gen. Ins. Co., No. 16-6075, 2016 WL 6803531, at
*5 (E.D. La. Nov. 17, 2016) (Vance, J.) (holding that removal, seven months after
receipt of the deposition transcript, was untimely and granting remand without
considering whether the defendants satisfied the requirements of the Federal Officer
Removal Statute)).
28 Plaintiffs argue that because defendants referred to Latiolais as an “other paper”

in their notice of removal rather than an “order,” defendants do not contest that the
decision is not an “order” for purposes of section 1446(b)(3). R. Doc. No. 8-1, at 16.
However, as defendants note, “[section] 1446(a) tracks the general pleading
requirement stated in Rule 8(a) of the Federal Rules of Civil Procedure” and,
therefore, the Supreme Court has instructed lower courts to “apply the same liberal
rules to removal allegations that are applied to other matters of pleading.” Dart
Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 87 (2014) (internal
quotation marks and citations omitted); R. Doc. No. 15, at 23. Accordingly, the Court
finds that defendants’ use of the term “other paper” instead of “order” to describe the
Latiolais decision in their notice of removal does not compel remand.

                                          8
     Case 2:20-cv-00880-LMA-MBN Document 22 Filed 06/26/20 Page 9 of 13



Cir. 2001). In Green, however, the Fifth Circuit created a narrow exception to this

general rule. It held that an order in a separate case may be an “order” under section

1446(b)(3) when both cases involve (1) the same defendants, (2) similar factual

circumstances, and (3) the decision resolves a legal issue that has the effect of making

the case removable. Id. at 267–68.

      This case falls within the Green exception. First, Huntington Ingalls was also

a defendant in Latiolais. 29 Second, both this case and Latiolais involve claims for

injury arising from Huntington Ingall’s use of asbestos at the direction of a federal

officer. Third, Latiolais resolved the exact legal question at issue here: whether the

Federal Officer Removal Statute allows for removal of asbestos-related negligence

claims. Indeed, other courts that have considered this issue in the wake of Latiolais

have come to the same conclusion. See Hulin v. Huntington Ingalls, Inc., No. 20-924,

2020 WL 3072187, at *2 (E.D. La. June 10, 2020) (Vance, J.); Melvin H. Francis v.

ITG Brands, LLC, No. 20-997, 2020 WL 2832538, at *3 (E.D. La. June 1, 2020)

(Zainey, J.); Broussard v. Huntington Ingalls, Inc., No. 20-836, 2020 WL 2744583, at

*3 (E.D. La. May 27, 2020) (Lemmon, J.); Bourgeois, 2020 WL 2488026, at *4–*5. The

law of the Fifth Circuit therefore makes clear that the Latiolais decision is an “order”

within the meaning of section 1446(b)(3).

      Plaintiffs contend that the narrow exception articulated in Green does not

apply for three reasons: first, defendants did not attempt to remove the case prior to




 Plaintiffs do not argue that Green is inapplicable because Bossier, an executive of
29

Huntington Ingalls, was not a named defendant in Latiolais.

                                            9
     Case 2:20-cv-00880-LMA-MBN Document 22 Filed 06/26/20 Page 10 of 13



the order that purportedly made the case removable, as the defendants did in Green; 30

second, defendants should have foreseen the need to remove the case based on Fifth

Circuit opinions leading up to the en banc decision in Latiolais that acknowledged

that the causal connection test was inconsistent with the 2011 amendments to the

Federal Officer Removal Statute; 31 and third, defendants’ suggestion that they were

precluded from removing this case before Latiolais is clearly refuted by the other

cases they “routinely removed” prior to the decision. 32

      It is true that the ultimately successful removal in Green was a second removal,

whereas defendants’ removal in this case was their first. However, the first removal

in Green was based on a point of law that was not established by the Fifth Circuit.

See 274 F.3d at 265–68 (noting that the question of federal preemption of claims

against tobacco manufacturers was not established in the Fifth Circuit until its

decision in Sanchez v. Liggett & Myers, Inc., 187 F.3d 486 (5th Cir. 1999)). In other

words, in Green, at the outset of the case, there was no controlling law holding the

case to be non-removable. Therefore, it was not clearly nonremovable until it was

removed and remanded the first time—with the basis for removal only then having

been established as rejected. By contrast, here, there was a long line of controlling

Fifth Circuit decisions establishing that asbestos-related cases that involved only

negligence claims were not removable. Thus, because a prior removal was

unnecessary to establish the non-removability of this case, it is irrelevant for



30 R. Doc. No. 8-1, at 10–11.
31 Id. at 13.
32 Id. at 11–12.



                                          10
     Case 2:20-cv-00880-LMA-MBN Document 22 Filed 06/26/20 Page 11 of 13



purposes of applying the Green exception that defendants’ first removal in this case

is made pursuant to the Fifth Circuit’s decision in Latiolais. 33

       Plaintiffs’ arguments that defendants should have foreseen the result in

Latiolais and that they were clearly not precluded from removing the instant matter

because they had previously removed other similar cases are also meritless. Plaintiffs

are correct that, leading up to the en banc decision in Latiolais, some panels of the

Fifth Circuit were beginning to question precedent applying the causal connection

test to asbestos-related negligence cases. See, e.g., Legendre v. Huntington Ingalls,

Inc., 885 F.3d 398, 404 (5th Cir. 2018) (recognizing that Fifth Circuit precedent

interpreting section 1442(a)(1) relied on the pre-2011 amendment version of the

statute and that “[a] revised approach may have merit”). Although certain judges and

panels of the Fifth Circuit recognized that the court’s interpretation of section

1442(a)(1) was questionable and should be revisited, there was no guarantee that the

en banc court would eventually change it. Not even the en banc review of Latiolais

guaranteed this result.




33 Plaintiffs also rely on Dahl v. R.J. Reynolds Tobacco Co., 478 F.3d 965 (8th Cir.
2007), in which the Eighth Circuit, in holding that Green was inapplicable to the case
at hand, alluded to the procedural history that “the defendant [in Green] also had
timely asserted [in a prior removal] the same basis for removal on which it later
ultimately succeeded.” Id. at 970. However, the prior removal and remand were not
material to the Eighth Circuit’s holding and does not effectively distinguish Green
from this case. The decision in Dahl turned on the fact that the case from which the
“order” issued involved completely different parties and addressed a question
unrelated to the one barring removal at the outset of Dahl. See Bourgeois, 2020 WL
2488026, at *5 (recognizing this distinction).

                                           11
       Case 2:20-cv-00880-LMA-MBN Document 22 Filed 06/26/20 Page 12 of 13



        Furthermore, the fact that defendants removed cases involving the same issue

as in the instant matter does not mean that defendants were also required to remove

this case prior to Latiolais. 34 Defendants were removing certain cases to challenge

the prevailing jurisprudence, while also cognizant that remand and the need to

appeal would be certain. In those cases, including Latiolais, defendants advocated

that     the   2011    amendment    adding     the   words   “relating   to”   to section

1442(a)(1) expanded federal-officer removal to include asbestos-related negligence

claims, if the other conditions for such removal were met. See Latiolais, 951 F.3d at

292. “This was a non-frivolous argument, made in good faith, for a change in the law,

but it was not necessary for [defendants] to make the argument (especially via the

expensive and cumbersome process of removal, remand, and appeal) in every one of

[their] cases in order to preserve a right to removal if the then-established law were

later changed.”       Bourgeois, 2020 WL 2488026, at *4. To hold otherwise would

mandate the kind of protective removal that the Fifth Circuit has plainly said is

unnecessary. See Morgan, 879 F.3d at 610 (observing that encouraging defendants to

act on “more equivocal information” will make “protective” removals undertaken to

avoid the risk of losing the right to removal by the lapse of time unnecessary, thereby

serving the goal of the removal statute to “prevent hasty, improper removals”). 35




34Plaintiffs provide a list of these cases in their motion. R. Doc. No. 8-1, at 8.
35Plaintiffs argue at length as to why the reasoning in Green is not sound and cite a
number of cases in support of their position. R. Doc. No. 8-1, at 17–20. The Court
gives no weight to this argument, as Fifth Circuit precedent is controlling.

                                          12
Case 2:20-cv-00880-LMA-MBN Document 22 Filed 06/26/20 Page 13 of 13



                                 IV.

 Accordingly,

 IT IS ORDERED that plaintiffs’ motion to remand is DENIED.

 New Orleans, Louisiana, June 26, 2020.

                                  _______________________________________
                                            LANCE M. AFRICK
                                  UNITED STATES DISTRICT JUDGE




                                 13
